Citation Nr: 1644374	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for left ear otitis media.  

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1988 to May 1992, from November 2001 to November 2002, and from March 2005 to March 2007, with additional service in the National Guard.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted a 10 percent rating for bilateral hearing loss and which granted service connection and a noncompensable rating for left ear otitis media.  The Veteran appealed for higher ratings.  In August 2014, the Board remanded the case to the RO for additional development of the higher rating claims, in addition to two other claims involving service connection which have since been granted by the RO and are no longer in appellate status.  

The issue of service connection for a right ear infection has been raised by the Veteran (see his April 2015 statement with accompanying VA outpatient records dated in April 2015 showing a diagnosis of right otitis media/otitis externa), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (The RO previously denied service connection for bilateral ear infections and bilateral perforated eardrum, in rating decisions of August 1995 and August 2007, respectively.)  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The matter of the rating for bilateral hearing loss is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

From the effective date of service connection, the Veteran's left ear otitis media is manifested by chronic suppurative otitis media; factors warranting an extraschedular rating are not shown.  

CONCLUSION OF LAW

A 10 percent, and no higher, rating is warranted for the Veteran's left ear otitis media throughout.  38 U.S.C.A. §§  1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code (Code) 6200 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claims of service connection by letter in January 2009.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is no longer applicable in the claim for a higher rating for left ear otitis media, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Relevant to its obligation to assist a claimant, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a hearing, but he declined a hearing.  The RO has obtained service treatment records and VA outpatient records.  The Veteran himself has submitted various private treatment records, such as those from Valley Ear, Nose and Throat Specialists; he has not specifically identified any additionally available evidence for the particular disability at issue for consideration in his appeal. 

Further, VA has conducted necessary medical examinations in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA ear disease examinations in September 2010, March 2015, and May 2015 (with an addendum opinion in June 2015), to evaluate the nature, etiology, and severity of the left ear otitis media.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. §  1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Factual Background, Legal Criteria, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claim.

The Veteran's service-connected left ear otitis media has been evaluated as noncompensable ever since service connection was established effective in January 2009.  Initially, it was separately evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6201, for chronic nonsuppurative otitis media with effusion (serous otitis media).  Then, as indicated in a July 2015 supplemental statement of the case (SSOC) and July 2015 rating codesheet, the RO decided to combine the left ear disability with the Veteran's service-connected bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100, for hearing impairment.  The RO stated in the SSOC that the evaluation for bilateral hearing loss and left ear otitis media did not warrant separate ratings and that the codesheet was being changed to reflect "bilateral hearing loss to include left ear otitis media."  As will be discussed below, the Board finds that the Veteran's left ear disability is most appropriately evaluated as a separate 10 percent disability under 38 C.F.R. § 4.87, Diagnostic Code 6200, for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination).  

Under Code 6200, a maximum 10 percent rating is warranted for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), during suppuration, or with aural polyps.  Hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of the skull are evaluated separately.  

Under Code 6201, chronic nonsuppurative otitis media with effusion (serous otitis media) is evaluated under Code 6100 for hearing impairment.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The pertinent evidence in this case includes VA records (examinations and outpatient treatment records) and private medical records.  The Veteran underwent VA examinations in September 2010, March 2015, and May 2015 (with an addendum opinion received in June 2015).  The 2010 VA examination report indicates that the Veteran experienced purulent otorrhea and pain in the left ear during deployment to Afghanistan as well as a perforated tympanic membrane, which was noted before he left but never resolved during deployment so that he underwent surgery in about June 2008 (left ear tympanoplasty) after his return.  He underwent the same surgery in September 2009, because the previous surgery had failed.  On examination, the tympanic membrane was intact, albeit with an opaque appearance which was not unexpected given his history of surgery.  The mastoid was normal.  There was no evidence of middle or inner ear infection.  There were no signs of a staggering gait or imbalance.  There were no complications of ear disease or secondary conditions.  The diagnosis was status post tympanoplasty of the left ear with good postoperative result and complete closure of the left tympanic membrane perforation.  The examining physician related that the Veteran was employed full-time as a mail carrier for the US Postal Service, and the time lost from work during the last 12-month period was one week due to the left ear surgery and postoperative recovery.  The examiner stated that there were no significant effects of the Veteran's left ear disability on his occupation or usual daily activities.  

At the time of the March 2015 VA examination, when asked whether the Veteran now had or had ever been diagnosed with an ear or peripheral vestibular condition, the examiner stated in the affirmative and checked the box for "chronic suppurative otitis media" (other boxes such as Meniere's syndrome, peripheral vestibular disorder, and chronic nonsuppurative otitis media were not checked).  The Veteran reported that during times of perforation of his left tympanic membrane in service he had episodes of vertigo, but none since then.  On examination, there was notable scarring of the tympanic membrane; otherwise, the perforation was healed.  Various tests for vertigo (e.g., Dix Hallpike) were negative.  The ear canal was normal, and there were no other pertinent findings, complications, conditions, signs and/or symptoms related to chronic suppurative otitis media.  The clinician (a nurse practitioner) stated that he had not made any diagnosis of mastoiditis because history and a records review did not reveal any evidence of it.  

A May 2015 VA DBQ (Disability Benefits Questionnaire) examination report shows that, as in the previous report, when asked whether the Veteran now had or had ever been diagnosed with an ear or peripheral vestibular condition, the examiner stated in the affirmative and checked the box for "chronic suppurative otitis media" (other boxes such as Meniere's syndrome, peripheral vestibular disorder, and chronic nonsuppurative otitis media were not checked).  The Veteran reported current symptoms of bilateral hearing loss and chronic ear infections, with associated symptoms that included fever, dizziness, and headaches.  It was noted that he had just finished a course of antibiotics and that he used ear drops when needed.  When specifically asked if the Veteran had any vestibular conditions, the examiner stated that he had tinnitus and hearing impairment.  He currently did not have any findings, signs or symptoms (e.g., effusion and active suppuration) attributable to chronic ear infection, but the Veteran reported that he had ear infections every six to eight months and that he was typically prescribed antibiotics, steroid injections, and otic drops.  On physical examination of the left ear, the ear canal was normal, and the tympanic membrane showed evidence of a healed perforation.  Romberg test, Dix Hallpike test for vertigo, and limb coordination test were all normal.  It was noted that the Veteran's ear disability impacted his ability to work insofar as he lost one to two weeks a year from work; the Veteran stated that when he had active ear infection, he usually had associated fever and dizziness and that the dizziness impaired his ability to drive the mail truck and deliver mail.  In final remarks, the examiner observed that a review of the claims file showed several visits for left ear chronic otitis media; she noted that ever since service discharge, the Veteran has continued to have a left ear condition that required ongoing evaluation and treatment.  

In a June 2015 addendum VA examination opinion, in which a clear medical opinion was sought as to whether the Veteran's otitis media was suppurative or nonsuppurative; the examining physician stated that the diagnosis of chronic suppurative otitis media was "apropos."  From a review of the records, he further concluded that it was at least as likely as not that the Veteran experienced a pattern with his left ear condition and eardrum perforation whereby he had acute bouts/flares of drainage followed by healing.  

VA outpatient and private treatment records show that the Veteran was treated privately from December 2008 to February 2009 in relation to a perforated tympanic membrane of the left ear.  He presented in December 2008 with a history of a perforation with drainage at times; he underwent a left fat graft myringoplasty in February 2009.  Follow-up visits revealed that the left tympanic membrane still had a perforation, so the Veteran underwent a left tympanoplasty in September 2009.  In December 2009, he presented to the VA with complaints of left ear drainage for three days.  Physical examination showed minimal purulent drainage and a tympanic membrane that was scarred (no overt perforation was noted) and erythematous.  The assessment was otitis media, chronic, with acute exacerbation.  Antibiotic ear drops were prescribed.  A September 2010 VA outpatient record shows that on examination of the Veteran's left ear, there was a tympanic membrane "with perforation and abundant beefy granular type tissue visible" and some serous drainage present.  The assessments included chronic otitis media of the left ear.  An August 2012 VA outpatient record indicates that the Veteran was seen with a complaint of left earache; he reported that he had used some leftover ear drops and his symptoms had seemed to have cleared other than some itching and popping; an examination showed no drainage.  The assessment was otalgia with no externa or media noted.  A September 2013 VA outpatient record shows that examination of the left ear disclosed an abnormal tympanic membrane (it was erythematous and perforated without drainage).  In December 2013, the Veteran was seen at the VA with pain and drainage from the left ear and a perforation; the assessment was chronic otitis.  Private treatment records dated in February 2014 show that the Veteran was prescribed a left tympanoplasty for a tympanic membrane perforation.  He was admitted to a private hospital in June 2014 to undergo a left fat graft myringoplasty; the postoperative diagnosis was residual perforation in the left tympanic membrane from previous trauma and infection.  VA outpatient records show that the Veteran was seen with a left ear infection in February 2016.  At that time, he had a complaint of left ear discomfort with a feeling of some fullness and a little dizziness for about five seconds.  Examination showed the left tympanic membrane had two erythematous spots; there was no mastoid tenderness.  The assessment was otitis media of the left ear, and antibiotic drops were prescribed.    

After considering the evidence, it is apparent particularly through the outpatient treatment records that the Veteran's service-connected left ear disability is manifested by recurrent infections (otitis media) accompanied by drainage that required antibiotic treatment.   It appears that the recurrent infections may have led, at least in part, to occasional perforation of the tympanic membrane that necessitated surgery.  Moreover, while the Veteran did not have active otitis media at the time of the examinations, the VA examiners seem to be in agreement about the type of otitis media that the Veteran experienced from time to time.  In response to an August 2014 Board request to clarify whether the Veteran had suppurative or nonsuppurative otitis media and whether he had mastoiditis, VA examiners in 2015 found that the Veteran's ear disease was suppurative, and that there was no mastoiditis either historically or at present.  In light of such evidence, the evaluation of the Veteran's left ear disease is most appropriately evaluated under Diagnostic Code 6200, for chronic suppurative otitis media, and that a 10 percent rating, which is the maximum schedular rating available, is warranted under such criteria.  Therefore, it is the Board's judgment that a 10 percent rating, and no higher, from the effective date of service connection under Code 6200 is warranted.   

The Board has considered all potentially applicable diagnostic codes but finds that there is not another diagnostic code under which the Veteran's left ear disease would be more appropriately rated than Code 6200.  The Veteran's complaints regarding possible vestibular dysfunction including symptoms of dizziness, lightheadedness, and a sense of falling, as was reported by the Veteran on an April 2015 VA outpatient visit, was considered by the VA examiner in May 2015.  The examiner indicated that there was no diagnosis of Meniere's disease, peripheral vestibular disorder, or any other disease but chronic suppurative otitis media (vertigo tests were negative), and that the Veteran's dizziness occurred during his ear infections.  Therefore, Diagnostic Codes 6204 and 6205, for peripheral vestibular disorders and Meniere's syndrome, respectively, are not applicable.  Moreover, the Veteran underwent surgery more than once for perforation of the left ear drum, which was suggested as a result of trauma and infection; however, under the criteria for perforation of the tympanic membrane (Diagnostic Code 6211), the only (and maximum) rating available is a noncompensable rating.  Thus, Code 6211 would not offer a higher rating for the Veteran's left ear disease.  In short, in this case, as previously articulated, a separate 10 percent rating under Code 6200 is proper for the Veteran's left ear otitis media.    

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's disability level and the symptomatology of his left ear otitis media to the Rating Schedule, the Board finds that the degree of disability reflected by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule.  For example, the Veteran's complaints of pain, drainage, fever, lightheadedness, dizziness, and headaches (some of which were claimed at various times) are contemplated within, while not all specifically noted in, the rating schedule for evaluating ear diseases, particularly ear infection.  In other words, the Veteran does not experience any symptomatology of his service-connected left ear disease that is not already encompassed, contemplated, or covered in the Rating Schedule. 

Moreover, an exceptional or unusual disability picture is not shown by such factors as marked interference with employment beyond the interference contemplated by the assignment of a 10 percent rating or the need for frequent periods of hospitalization.  For example, a VA examiner in 2015 noted that the Veteran's complaints of dizziness when he had ear infections impaired his ability to drive and deliver mail (his occupation was a mailman).  Nevertheless, VA examiners in 2010 and 2015 indicated that the Veteran lost no more than one to two weeks per year on account of his left ear disability, including his surgeries, and that the effect of the left ear disability on his occupation was not significant.  Also, the records clearly show that since service connection was established for left ear otitis media, the Veteran has undergone surgeries to repair a left tympanic membrane perforation, which may have been caused in part by infection, but the surgeries were few and there is no evidence to show they involved prolonged hospital stays.   

The Veteran has not asserted, and the evidence of record does not suggest, that the collective impact or combined effect of one or more service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The compounding effects of the Veteran's left ear otitis media, in concert with his numerous other service-connected disabilities to include bilateral hearing loss and tinnitus, for example, have not been shown to lead to marked interference with employment, as already discussed above.  

It is also acknowledged that VA grants a total rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).  Here, it is not shown or alleged that the Veteran's left ear otitis media, either alone or in combination with his other service-connected disabilities, precludes him from being gainfully employed.  As noted by VA examiners, the Veteran's recurrent ear infections cause him to miss one to two weeks a year from his work as a mailman, and evidence indicates that he has a full-time position despite his disabilities.  Thus, the left ear findings do not suggest that the Veteran is incapable of maintaining employment.  Accordingly, the matter of entitlement to a TDIU is not raised by the record in the context of this claim.

In light of the foregoing, the Board finds that the schedular rating assigned is adequate and that referral for consideration of an extraschedular rating for the left ear otitis media is not required.



ORDER

A 10 percent rating is granted for left ear otitis media throughout, subject to the regulations governing payment of monetary awards.  


REMAND

Regarding the rating for bilateral hearing loss, the Board finds that additional development is needed to satisfy VA's duty to assist the Veteran.  In accordance with the Board's August 2014 remand directives he underwent VA examinations to assess the severity of his hearing loss in March 2015 and May 2015.  Subsequently, VA outpatient records show that he was seen in October 2015, relating that he felt his hearing had changed.  In May 2016, it was noted that an updated VA audiogram was available; however, the specific results are not recorded in the record.  As this evidence is pertinent and constructively of record, it must be secured.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for association with the claim file (a) all updated VA records pertaining to the Veteran's evaluation and treatment of bilateral hearing loss, since May 2016, and (b) all audiograms conducted since April 2008 in connection with hearing evaluations, expressed in terms of the puretone thresholds in decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech recognition scores using the Maryland CNC list.  In particular, the specific audiogram findings of May 2016 should be obtained.  

2.  Thereafter, the AOJ should review the evidence including VA outpatient records added to the claims file since the July 2015 supplemental statement of the case SSOC), and determine whether a new VA audiological evaluation of the Veteran to assess the severity of his hearing loss is necessary (i.e., whether the record suggests worsening of the disability.  If so, the AOJ should arrange for such an examination.  

3.  The AOJ should review the record, and readjudicate the claim for a rating in excess of 10 percent for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


